898 F.2d 154
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles RENEER, Jr., Plaintiff-Appellant,v.PAROLE BOARD;  Wayne C. Dunn;  Department of Corrections,Defendants-Appellees.
No. 89-6129.
United States Court of Appeals, Sixth Circuit.
March 21, 1990.

Before DAVID A. NELSON and WELLFORD, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Charles Reneer, Jr., a pro se Kentucky prisoner, appeals the district court's order dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.


3
Seeking damages, Reneer sued defendants, the Kentucky Parole Board, the Kentucky Department of Corrections, and the Kentucky Commissioner of Corrections (Dunn), alleging:  1) that defendants are violating his first amendment rights by having a copy of a presentence report containing derogatory and erroneous statements about him;  and 2) that the erroneous presentence report violates his sixth amendment right to hear the charges against him and confront his accusers.


4
After a review of the record, the district court dismissed the complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  Reneer has filed a timely appeal, challenging the district court's dismissal of his action.


5
Based upon the district court's analysis and opinion, we AFFIRM the district court's judgment.  Rule 9(b)(5), Rules of the Sixth Circuit.